IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LAMAR TIMMONS,                           NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D13-5435

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed October 14, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Nancy A. Daniels, Public Defender, Glen P. Gifford, and Randall Richardson,
Assistant Public Defenders, Tallahassee, for Petitioner.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, and Jay Kubica, Assistant
Attorneys General, Tallahassee; Elizabeth Desloge, Assistant State Attorney,
Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED as untimely. See Fla. R. App. P. 9.020(i).

LEWIS, C.J., WOLF, and MAKAR, JJ., CONCUR.